Citation Nr: 9932444	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of a Regional 
Office and Insurance Center (ROIC) of the Department of 
Veterans Affairs (VA), which determined the appellant was not 
the beneficiary of the veteran's National Service Life 
Insurance policy.  The appellant filed a timely notice of 
disagreement and substantive appeal, and commenced this 
appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In June 1998, the Board remanded the appellant's claim for 
the purpose of scheduling a hearing before a traveling member 
of the Board.  It was noted in the Board remand that a report 
of contact between two RO's, dated September 30, 1997, was 
ambiguous as to whether the appellant actually canceled her 
requested hearing.  It was also noted that withdrawals of a 
hearing requests are governed by provisions in the Board of 
Veterans' Appeals Rules of Practice, 38 C.F.R. §§ 20.700 et 
seq.  The Board also noted that the Board had attempted to 
resolve the ambiguity by sending a letter to the appellant, 
but the appellant had not replied.  

The Board's instructions to the ROIC were unambiguous:

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board.  The appellant and 
all other parties to this contested claim 
should be afforded timely notice thereof. 

In response to the Board's remand, the ROIC did not schedule 
a hearing before a traveling member of the Board.  Instead, 
in May 1999, the RO reviewed the report of contact of 
September 30, 1997, and re-stated its initial position that 
the contact report meant the appellant no longer wanted a 
hearing.  The RO thus concluded that its own interpretatation 
of the record, not the Board's, was the correct one.  The 
case was then returned to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has explained the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), a remand by the Board

confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with remand orders.  We hold 
further that a remand by...the Board 
imposes on the Secretary of Veterans 
Affairs a concomitant duty to ensure 
compliance with the terms of the remand.

With regard to the authority of the Board of Veterans' 
Appeals to order ROs or other components of VA to carry out 
remand instructions, the United States Court of Appeals for 
Veterans Claims, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), stated the following:

It matters not that the agencies of 
original jurisdiction...are not under the 
Board as part of a vertical chain of 
command which would subject them to the 
direct mandates of the Board.

With regard to the responsibilities of the Board in assuring 
compliance with remand orders, the United States Court of 
Appeals for Veterans Claims, in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), stated the following:

we hold that where...the remand orders of 
the Board or this Court are not complied 
with, the Board itself errs in failing to 
ensure compliance.

In light of the above, this case is REMANDED for the 
following development:  

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board.  The appellant and 
all other parties to this contested claim 
should be afforded timely notice thereof.  
If, and only if, the appellant withdraws 
the hearing request in accordance with 
provisions of 38 C.F.R. §§ 20.700 et seq. 
may the case be returned to the Board 
without scheduling the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



